Citation Nr: 0721291	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-38 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating prior to December 9, 
2004, and a rating in excess of 10 percent from December 9, 
2004, forward, for allergic rhinitis.  

2.  Entitlement to service connection for chondromalacia of 
the left knee.  

3.  Entitlement to service connection for a gastrointestinal 
disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to March 1978 
and from September 1979 to December 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The issue of service connection for a gastrointestinal 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran withdrew his appeal for an increased rating 
for allergic rhinitis on February 6, 2007.

2.  The evidence indicates that the veteran had 
chondromalacia in service, and he is currently diagnosed with 
chondromalacia, with no clear evidence that the current 
disability is due to an intercurrent cause.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of an increased 
rating for allergic rhinitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for service connection for chondromalacia of 
the left knee have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).

On February 6, 2007, the date of the Travel Board hearing, 
the veteran submitted a statement expressing his desire to 
withdraw his appeal of the issue of entitlement to an 
increased rating for allergic rhinitis.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to this issue and it must be 
dismissed.

Service connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service medical records dating in March, April, and October 
1977 and March and April 1978 reflect treatment for left knee 
pain and diagnoses of chondromalacia of the left knee.  A 
March 1977 medical record reports the veteran's history of 
left knee pain after exercise for the previous year, and a 
March 1978 medical record reports the veteran's history of a 
"painful left knee" for the previous 18 months.  

Records from the veteran's second period of service do not 
show any treatment for the left knee.  The records do report 
treatment for the right knee, however, and the veteran has 
reported that he did not complain about his left knee pain 
because he was afraid that he would be medially discharged if 
he did.  See April 2005 statement; February 2007 Travel Board 
transcript.  

A July 2002 VA examination record reflects a diagnosis of 
chondromalacia of the left knee and subsequent treatment 
records report findings of chronic pain in the left knee.  

38 C.F.R. § 3.303(b) states that subsequent manifestations, 
however remote, of a chronic disease, shown as such in 
service, are service connected unless clearly attributable to 
intercurrent causes.  The Board finds that the veteran had a 
chronic left knee disability in service.  The service medical 
records show treatment for left knee pain on numerous 
occasions, with histories of left knee pain since 
approximately March 1976.  The records do not indicate any 
trauma that might have caused an acute left knee problem, and 
the records are consistent in the assessment of 
chondromalacia, which is, by definition, a chronic disorder.  
Although the records from the second period of service do not 
reflect any complaints of a left knee disability, the Board 
finds the veteran credible and accepts his history of not 
seeking treatment for left knee pain for fear of medical 
discharge.  This evidence sufficiently indicates that the 
veteran had a chronic left knee disability in service.  

The evidence also indicates that the veteran has a current 
diagnosis of chondromalacia, and there is no evidence in the 
record to indicate that the current diagnosis is the result 
of an intercurrent cause.  Consequently, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for chondromalacia of the 
left knee.  

VA has a duty to notify and assist claimants for benefits. 
The decision above grants service connection for 
chondromalacia of the left knee.  As such, there is no 
further need to discuss compliance with the duties to notify 
and assist.


ORDER

The issue of entitlement to an increased rating for allergic 
rhinitis is dismissed.  

Service connection for chondromalacia of the left knee is 
granted.

REMAND

Further development is needed on the claim for service 
connection for a gastrointestinal disorder.  The veteran 
contends that he was diagnosed with dyspepsia and 
gastroesophageal reflux disease (GERD) in December 1992 after 
seeking treatment at Kessler Air Force Base for chest pain, 
and he was given multiple bottles of Mylanta to use to 
control the dyspepsia and GERD.  See, e.g., September 2002 
notice of disagreement.  The veteran's spouse has submitted a 
statement corroborating this report.  See April 2005 lay 
statement.  The veteran states that he has requested all 
treatment records from that date, but none were available 
except for an electrocardiogram record which reports normal 
findings.  See, e.g., September 2002 notice of disagreement.  
The veteran has stated that he did not seek treatment prior 
to 1997 for his GERD because the Maalox helped and he did not 
understand what GERD was or how it could damage his 
esophagus.  Id.  

A treating physician submitted a statement in which she 
reports that she began treating the veteran for 
gastrointestinal problems in November 1997.  See January 2003 
Farrer statement.  She states that the veteran was having 
moderate to severe heartburn when she first saw him, for 
which he was using Mylanta.  Id.  

A VA examination was conducted in July 2002 and the examiner 
diagnosed the veteran with chronic dyspepsia, secondary to 
hiatal hernia and GERD, currently stable on treatment.  See 
July 2002 VA examination record; July 2002 upper 
gastrointestinal series record.  The examiner did not offer 
an opinion as to whether these disorders were related to 
service, however.  

In light of the evidence of a gastrointestinal disorder of at 
least moderate severity in 1997, and the veteran and his 
spouse's accounts of an in-service diagnosis, the Board finds 
that a VA examination and opinion is needed to determine if 
the veteran's gastrointestinal disorder was incurred in 
service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any gastrointestinal 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e. to at least 
a 50-50 degree of probability) that any 
gastrointestinal disorder is related to 
or had its onset in service.  All testing 
deemed necessary by the examiner should 
be performed, and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be noted in the report.

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should be reviewed.  If the benefit 
sought is granted, the RO should issue a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


